Dickinson, J.,
dissenting. I dissent from the opinion of the court. I, think the ordinance is valid, having the force of, and being in reality, a law of the state, enacted pursuant to authority conferred by the legislature. - Both in the creating of the ordinance, and in the prosecution for its violation, the sovereign power of the state wras exercised, and the prosecution and conviction constituted a defence to a subsequent indictment for the same act. It is not important‘that the legislature did not intend that such should be the result of an enforcement of the ordinance. The law having been created, and executed in the conviction and punishment of the offender, the constitution forbids a second prosecution. “No person, for the same offence, shall be put twice in jeopardy of punishment.”
Note. State v. Nellie Otis was argued aud submitted bj tbe same counsel, and at tlio same time with the foregoing case, and was disposed of in the same way, and the order denying a new trial was affirmed.